Case 1:21-cv-00896-LO-IDD Document 1-2 Filed 08/04/21 Page 1 of 1 PagelD# 12
1S 44. (Rev. 09/19) CIVIL COVER SHEET

The JS 44 civil cover shect and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of tnitiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
MARC STOUT

(b) County of Residence of First Listed Plaintiff STAFFORD
(EXCEPT IN U.S. PLAINTIFF CASES)

DEFENDANTS
SGT REYES

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

TRACT OF LAND INVOLVE

(¢) Attomeys (Firm Name, Address, and Telephone Number) Attomeys (if Known}

 

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

 

 

 

    

 

   

 

 

     

 

  

II. BASIS OF JURISDICTION (Place an “‘X” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
01. U.S. Government 23° Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (X1 g& 1 Incorporated or Principal Place o4 04
of Business In This State
G2 U.S. Government O04 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place os 05
Defendant (Indicate Citizenship of Parties in Item ILI) of Business In Another State
Citizen or Subject of a 03 © 3 Foreign Nation 06 O6
Foreign Country
IV. NATURE OF SUIT (Place ¢ an “X" in One Box ax Only) Click here for: Nature of Suit Code Deseri ptions.
L CONTRACT ee Tose Le OUBERISTATUCES...._|
110 Insurance PERSONAL INJURY PERSONAL INJURY |0 625 Drug Related Seizure O 422 Appeal 28 USC 158 © 375 False Claims Act
J 120 Marine O 310 Airplane G 365 Personal Injury - of Property 21 USC 881 |O 423 Withdrawal O 376 Qui Tam (31 USC
1 130 Miller Act OG 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability O 367 Health Care/ OG 400 State Reapportionment
G 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical LJRROP) gat Cl 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act 0 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
0 152 Recovery of Defaulted Liability G6 368 Asbestos Personal O 835 Patent - Abbreviated OC 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application |( 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability Oo 3840 Trademark Corrupt Organizations
G1 153 Recovery of Overpayment Liability PERSONAL PROPERTY : i R 228] 480 Consumer Credit
of Veteran’s Benefits 1 350 Motor Vehicle © 370 Other Fraud 0 710 Fair Labor Standards O 861 HIA (1395ff) (15 USC 1681 or 1692)
© 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) G 485 Telephone Consumer
2 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management 863 DIWC/DIWW (405(g)) Protection Act
7 195 Contract Product Liability |G 360 Other Personal Property Damage Relations O 864 SSID Title XVI O 490 Cable/Sat TV
196 Franchise Injury 0 385 Property Damage © 740 Railway Labor Act © 865 RSI (405(g)) O 850 Securities/Commodities/
0 362 Personal Injury - Product Liability 0 751 Family and Medical Exchange

Medical Malpractice
tae SOLER eRIGHT Stic:

Leave Act
Ea) 790 Other Labor Litigation

     
   
        

GC 3870 Taxes (U.S. Plaintiff

0 210 Land Condemnation

 

§K 440 Other Civil Rights Habeas Corpus: GO 791 Employce Retirement
& 220 Foreclosure C441 Voting QC 463 Alien Detainee Income Security Act or Defendant)
& 230 Rent Lease & Ejectment 0 442 Employment © 510 Motions to Vacate O 87) IRS—Third Party
33 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609
G 245 Tort Product Liability Accommodations © 530 General
C1 290 All Other Real Property O 445 Amer. w/Disabilities - | 535 Death Penalty i
Employment Other: O 462 Naturalization Application
O 446 Amer. w/Disabilities -| 540 Mandamus & Other |0 465 Other Immigration
Other CG 550 Civil Rights Actions

O 448 Education OG 555 Prison Condition
OC 560 Civil Detainee -
Conditions of

Confinement

 

 

 

 

© 890 Other Statutory Actions

10 891 Agricultural Acts

O 893 Environmental Matters

O 895 Freedom of Information
Act

O 896 Arbitration

OD 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

G 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an "X" in One Box Only)

mw 1 Original O2 Removed from O 3  Remanded from O 4 Reinstatedor OF 5 Transferred from © 6 Multidistrict GC 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifv) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 U.S.C. §1983 8 i “

Brief description of cause:
FIRST, FOURTH, FOURTEENTH AMENDMENT VIOLATIONS

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 200,000.00 JURY DEMAND: Yes INo

VIII. RELATED CASE(S) ;
IF ANY (See instructions): | Ge LEONIE M. BRINKEMA DOCKET NUMBER 1:2021¢v00128

DATE SIGNATURE OF ATT: OF

08/04/2021

FOR OFFICE USE ONLY LL” —

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
